DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 06/01/2022.
Claims 1, 3-4, 7, 12, 15-16, 21, 23-24, 26 and 28-29 have been amended.

Response to Arguments

Applicant’s arguments with respect to claims 1-30 filed on 06/01/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with previously identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-19, 21-24 and 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2019/0149211, “Nilsson”) in view of Ariyavisitakul et al. (US 2015/0043450, “Ariyavisitakul”).
Examiner’s note: in what follows, references are drawn to Nilsson unless otherwise mentioned.
Nilsson discloses “UE Reporting Aggregated Channel State Information Based on Multiple P3 Sweeps” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication by a user equipment (UE), the method comprising: 
receiving an indication of a metric ([0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804.”) associated with multiple-input multiple-output (MIMO) communication selected to be reported to a base station ([0049] “the report setting 804 may inform the UE to report any determined PMI, MCS, and rank based on the aggregated UE RX beam training procedure to be reported in one CSI report. In some embodiments, the report setting 804 may instruct the UE to report channel state information (CSI) and reference signal received power (RSRP) report, among others.” Note that Nilsson does not specifically describe about MIMO. This will be discussed in view of Ariyavisitakul.), the metric being selected based on at least one operational state associated with a joint channel with the base station ([0021] “based on the determined aggregated channel estimation”, and See Fig. 5 for 505 “TRP”, and [0051] “the UE 510 determines the PMI, rank, and MCS based on the determined aggregated channel estimation. In step 608, the UE 510 may transmit, to the TRP 505, a CSI report comprising the determined PMI, rank, and MCS, among others.”); 
determining at least one value of the metric (See above [0049]) based on at least one of a set of signals received from the base station on the joint channel (See above [0049] for “report-setting” and “DCI”), the at least one value corresponding to at least one set of resources of the joint channel (See above [0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804.”); and 
transmitting a report indicating the at least one value of the metric to the base station ([0021] “the determined at least one or more of the PMI, the MCS, and the rank is reported to the TRP in one channel state information (CSI) report.”).
It is noted that while disclosing measuring metrics, Nilsson does not specifically teach about MIMO. It, however, had been known before the effective filing date of the instant application as shown by Ariyavisitakul as follows;
determining a metric associated with multiple-input multiple-output (MIMO) communication with a base station ([Ariyavisitakul, 0033] “the RI, PMI, CQI are typically determined under an SU-MIMO assumption by the UE”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nilsson by using the features of Ariyavisitakul in order to minimize interferences between multiple transmitted data streams in MIMO communications such that “In Coordinated Beamforming (CB), multiple base stations coordinate to beamform respective transmissions to multiple UEs with reduced interference.” [Ariyavisitakul, 0005]. 

Regarding claim 12, a method of wireless communication by a base station, the method comprising: 
selecting a metric ([0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804.”) associated with multiple-input multiple-output (MIMO) communication to be reported by a user equipment (UE) ([0049] “the report setting 804 may inform the UE to report any determined PMI, MCS, and rank based on the aggregated UE RX beam training procedure to be reported in one CSI report. In some embodiments, the report setting 804 may instruct the UE to report channel state information (CSI) and reference signal received power (RSRP) report, among others.” Note that Nilsson does not specifically describe about MIMO. This will be discussed in view of Ariyavisitakul.) based on at least one operational state associated with a joint channel with the UE ([0021] “based on the determined aggregated channel estimation”, and See Fig. 5 for 505 “TRP”, and [0051] “the UE 510 determines the PMI, rank, and MCS based on the determined aggregated channel estimation. In step 608, the UE 510 may transmit, to the TRP 505, a CSI report comprising the determined PMI, rank, and MCS, among others.”); 
transmitting information indicating the metric to the UE ([0045 and Fig. 6] “This step 602 is also referred to as the TRP 505 triggering a joint P3 sweep.”); and 
receiving, from the UE, a report indicating at least one value of the selected metric based on at least one of a set of signals transmitted to the UE on the joint channel ([0051 and Fig. 6] “In step 608, the UE 510 determines a PMI, rank, and MCS for the aggregated CSI-RS ports corresponding to the UE RX beam training procedures for the determined best UE beam setting.”), the at least one value corresponding to at least one set of resources of the joint channel (See above for CSR-RS resources).
It is noted that while disclosing measuring metrics, Nilsson does not specifically teach about MIMO. It, however, had been known before the effective filing date of the instant application as shown by Ariyavisitakul as follows;
determining a metric associated with multiple-input multiple-output (MIMO) communication with a user equipment (UE) ([Ariyavisitakul, 0033] “the RI, PMI, CQI are typically determined under an SU-MIMO assumption by the UE”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nilsson by using the features of Ariyavisitakul in order to minimize interferences between multiple transmitted data streams in MIMO communications such that “In Coordinated Beamforming (CB), multiple base stations coordinate to beamform respective transmissions to multiple UEs with reduced interference.” [Ariyavisitakul, 0005].

Regarding claim 21, it is an apparatus claim for wireless communication corresponding to the method claim 1, except “a memory; and at least one processor coupled to the memory” ([0066 and Fig. 12] “As shown in FIG. 12, the UE may comprise: a data processing system (DPS) 1202, which may include one or more processors 1255 … and local storage unit (a.k.a., “data storage system”) 1212, which may include one or more non-volatile storage devices and/or one or more volatile storage devices (e.g., random access memory (RAM)).”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 26, it is an apparatus claim for wireless communication corresponding to the method claim 1, except “a memory; and at least one processor coupled to the memory” ([0067 and Fig. 13] “As shown in FIG. 13, the TRP may comprise: a data processing system (DPS) 1302, which may include one or more processors 1355 … and local storage unit (a.k.a., “data storage system”) 1312, which may include one or more non-volatile storage devices and/or one or more volatile storage devices (e.g., random access memory (RAM)).”), and is therefore rejected for the similar reasons set forth in the rejection of claim 12.

With respect to dependent claims:
Regarding claims 2 and 22, the method of claim 1 and the apparatus of claim 21, respectively, further comprising: 
receiving a reporting configuration from the base station ([0046] “the TRP 505 may transmit a DCI message 712 including one or more indexes to one or more resource sets”), 
wherein the reporting configuration indicates at least one of the metric or the at least one set of resources corresponding to the at least one value of the metric ([0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804… the report setting 804 may inform the UE to report any determined PMI, MCS, and rank based on the aggregated UE RX beam training procedure”).

Regarding claim 3, the method of claim 1, wherein the indication of metric is received via at least one of radio resource control (RRC) signaling, a media access control (MAC) control element (CE) (These alternatives are not examined.), or downlink control information (DCI) (See above [0049]).

Regarding claims 4 and 23, the method of claim 1 and the apparatus of claim 21, respectively, further comprising: 
receiving each of the set of signals from the base station on the joint channel ([0043 and Fig. 5] “the TRP 505 may initialize a CSI-RS measurement (e.g., P3 sweep) for the UE 510 per panel 515A-B by transmitting a burst of two port CSI-RSs from the panels 515A-B through the respective TX beams 520A-B.”), 
wherein each of the set of signals comprises at least one of a synchronization signal (SS) / physical broadcast channel (PBCH) block (These alternatives are not examined.) or a channel state information reference signal (CSI-RS) (See above for CSI-RS.).

Regarding claim 5, the method of claim 4, wherein the at least one of the set of signals is received via one of a single receive beam of the UE or a plurality of receive beams of the UE ([0043] “the TRP 505 may initiate the UE 510 to find suitable UE RX beams for the first and second TX beams 520A-B. In some embodiments, the suitable UE RX beams may be any two of the RX beams 525A-F shown in FIG. 5. Accordingly, the TRP 505 may initialize a CSI-RS measurement (e.g., P3 sweep) for the UE 510 per panel 515A-B by transmitting a burst of two port CSI-RSs from the panels 515A-B through the respective TX beams 520A-B.”).

Regarding claim 6, the method of claim 4, wherein the at least one of the set of signals may be received via a single spatial domain receive filter or simultaneously received via multiple spatial domain receive filters ([0005] “when we refer to an RX beam we are referring to a particular receive spatial filtering configuration”, and see above [0043] for RX beams.).

Regarding claims 7 and 24, the method of claim 1 and the apparatus of claim 21, respectively, 
wherein the at least one operational state associated with the joint channel comprises at least one of an operational signal-to-noise ratio (SNR) associated with a beam pair link, an effective SNR associated with the joint channel (These alternatives are not examined.), an operational reference signal receive power (RSRP) associated with the beam pair link ([0017] “the CSI-RS report setting may instruct the UE to report channel state information (CSI) and reference signal received power (RSRP) beam report”), an effective RSRP associated with the joint channel, one or more spatial properties of the joint channel, a link model, a link capacity, mutual information, or a multiplexing scheme (These alternatives are not examined.).

Regarding claim 8, the method of claim 1, wherein the at least one operational state is configured by the base station ([0043] “The TRP 505 transmits an indication to the UE 510 that the two CSI-RS measurements should be treated as one aggregated CSI-RS measurement (i.e. the TRP 505 triggering a “joint P3 sweep”).”), and the metric is implicitly indicated via the at least one operational state ([0044] “the UE 510 may transmit, to the TRP 505, a CSI-report containing the PMI, rank, and MCS corresponding to the aggregated ports of the aggregated CSI-RS measurement.”).

Regarding claim 9, the method of claim 1, wherein the metric comprises at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI) ([0044] “the UE 510 may transmit, to the TRP 505, a CSI-report containing the PMI, rank, and MCS corresponding to the aggregated ports of the aggregated CSI-RS measurement.”).

Regarding claim 10, the method of claim 1, wherein the at least one set of resources comprises at least one set of spatial resources ([0026] “One advantage of the embodiments is that the joint P3 sweep and corresponding CSI-report can be performed for more than two TRP ports, which will enable higher layer spatial multiplexing with correct CSI-feedback directly after the performed joint P3 sweep.”), time resources, or frequency resources (These alternatives are not examined.).

Regarding claim 13, the method of claim 12, wherein the information indicating the metric is transmitted via one of radio resource control (RRC) signaling, a media access control (MAC) control element (CE), or downlink control information (DCI) ([0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804… the report setting 804 may inform the UE to report any determined PMI, MCS, and rank based on the aggregated UE RX beam training procedure”).

Regarding claims 14 and 27, the method of claim 12 and the apparatus of claim 26, respectively, further comprising: 
transmitting a reporting configuration to the UE ([0046] “the TRP 505 may transmit a DCI message 712 including one or more indexes to one or more resource sets”), wherein the reporting configuration includes information indicating at least one of the metric or the at least one set of resources corresponding to the at least one value of the metric ([0049] “the first DCI message 802A may include a first index to a first CSI-RS resource set 806A and an index to a report setting 804 (e.g., CSI-RS report setting). The second DCI message 802B may include a second index to a second CSI-RS resource set 806B and the index to the report setting 804… the report setting 804 may inform the UE to report any determined PMI, MCS, and rank based on the aggregated UE RX beam training procedure”).

Regarding claims 15 and 28, the method of claim 12 and the apparatus of claim 26, respectively, further comprising: 
transmitting each of the set of signals to the UE on the joint channel ([0043 and Fig. 5] “the TRP 505 may initialize a CSI-RS measurement (e.g., P3 sweep) for the UE 510 per panel 515A-B by transmitting a burst of two port CSI-RSs from the panels 515A-B through the respective TX beams 520A-B.”), 
wherein each of the set of signals comprises at least one of a synchronization signal (SS) / physical broadcast channel (PBCH) block or a channel state information reference signal (CSI-RS) (See above for CSI-RS.).

Regarding claims 16 and 29, the method of claim 12 and the apparatus of claim 26, respectively, 
wherein the at least one operational state associated with the joint channel comprises at least one of an operational signal-to-noise ratio (SNR) associated with a beam pair link, an effective SNR associated with the joint channel (These alternatives are not examined.), an operational reference signal receive power (RSRP) associated with the beam pair link ([0017] “the CSI-RS report setting may instruct the UE to report channel state information (CSI) and reference signal received power (RSRP) beam report”), an effective RSRP associated with the joint channel, one or more spatial properties of the joint, a link model, a link capacity, mutual information, or a multiplexing scheme (These alternatives are not examined.).

Regarding claim 17, the method of claim 12, wherein the at least one operational state is configured by the base station ([0043] “The TRP 505 transmits an indication to the UE 510 that the two CSI-RS measurements should be treated as one aggregated CSI-RS measurement (i.e. the TRP 505 triggering a “joint P3 sweep”).”), and the at least one operational state implicitly indicates the metric ([0044] “the UE 510 may transmit, to the TRP 505, a CSI-report containing the PMI, rank, and MCS corresponding to the aggregated ports of the aggregated CSI-RS measurement.”).

Regarding claim 18, the method of claim 12, wherein the metric comprises at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI) ([0044] “the UE 510 may transmit, to the TRP 505, a CSI-report containing the PMI, rank, and MCS corresponding to the aggregated ports of the aggregated CSI-RS measurement.”).

Regarding claim 19, the method of claim 12, wherein the at least one set of resources comprises at least one set of spatial resources ([0026] “One advantage of the embodiments is that the joint P3 sweep and corresponding CSI-report can be performed for more than two TRP ports, which will enable higher layer spatial multiplexing with correct CSI-feedback directly after the performed joint P3 sweep.”), time resources, or frequency resources (These alternatives are not examined.).

Claim(s) 11, 20, 25 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2019/0149211, “Nilsson”) in view of Ariyavisitakul et al. (US 2015/0043450, “Ariyavisitakul”) and further in view of Kwok et al. (US 2018/0337764, “Kwok”).
Examiner’s note: in what follows, references are drawn to Nilsson unless otherwise mentioned.
Regarding claims 11 and 25, it is noted that while disclosing measuring metrics, Nilsson does not specifically teach about indicating a MIMO scheme. It, however, had been known before the effective filing date of the instant application as shown by Kwok as follows;
the method of claim 1 and the apparatus of claim 21, respectively, further comprising: 
receiving information indicating a MIMO scheme for the MIMO communication with the base station in response to transmitting the report indicating the at least one value of the metric ([Kwok, 0015] “if the telecommunication device reports an RI value of “3” and a particular CQI value, the base station can follow that information to transmit three MIMO data streams using an MCS associated with the reported CQI value.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nilsson by using the features of Kwok in order to improve data throughput between devices uses multiple-input multiple-output (MIMO) technology such that “An MCS can indicate a particular modulation scheme used by a base station, such as a quadrature amplitude modulation (QAM) scheme that increases throughput” [Kwok, 0010].

Regarding claims 20 and 30, the method of claim 12, further comprising: configuring a MIMO scheme for the MIMO communication with the UE based on the at least one value of the metric ([Kwok, 0015] “if the telecommunication device reports an RI value of “3” and a particular CQI value, the base station can follow that information to transmit three MIMO data streams using an MCS associated with the reported CQI value.”).
The rational and motivation for adding this teaching of Kwok is the same as for claim 11.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411